Citation Nr: 0527414	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.


FINDINGS OF FACT

1. Service connection is in effect only for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling under 
the rating schedule. 

2. The veteran's service-connected PTSD does not preclude 
engagement in substantially gainful employment consistent 
with the veteran's education and occupational experience.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect only for PTSD, with a 50 
percent rating in effect since 1995. There was a temporary 
total rating under 38 C.F.R. § 4.29 from June 2004 through 
July 2004. The analysis of whether TDIU is warranted turns on 
the extent of disability caused by service-connected 
disability or disabilities alone, not nonservice-connected 
factors.

For TDIU purposes, the evidence must show impairment of mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340 (2005). Total disability is shown where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. See 38 C.F.R. § 4.16 (2005). If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. See 38 C.F.R. §§ 3.341(a), 4.19 
(2005). Factors to be considered are the veteran's level of 
education, employment history, and vocational attainment. See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's PTSD is rated at 50 percent disabling and is 
the only service-connected disability. When there is only one 
service-connected disability, it must be rated at 60 percent 
or higher in order for schedular TDIU consideration.  
38 C.F.R. § 4.16(a).  Nonetheless, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled and, to that end, an extraschedular TDIU evaluation 
may be awarded, pursuant to 38 C.F.R. § 4.16(b). In this 
case, the RO did not refer the case for consideration of an 
extraschedular evaluation. The Board agrees that the evidence 
does not warrant such a referral.

The veteran has a general equivalency diploma and went to 
mechanic school and to asbestos removal school, according to 
his June 2004 VA Form 21-8940.  In August 1995, he reported 
carpentry and asbestos removal as his usual occupation, and 
that he had no difficulty obtaining a job. In March 1998, he 
stated that he had not worked in 3 years because he could not 
find a "decent" job. An August 1995 VA medical record 
indicates that he had been a mechanic. The Social Security 
Administration indicated in September 2000 that he has work 
experience as an insulation installer, as a band saw 
operator, and as an asbestos remover. 

Although records contain indicia of unemployment and 
unemployability, including the September 2000 Social Security 
Administration award decision, it is significant that none of 
the references to the veteran's inability to work attribute 
such inability solely to his one service-connected 
disability, PTSD.  It is also significant that the Social 
Security Administration decision found inability to work due 
to a combination of PTSD and other disabilities. 

The statements made in the January 1997 and August 2004 VA 
examination reports, moreover, are consistent with examiners 
who feel that the veteran is not unemployable due to PTSD. 
For instance, in January 1997, the examiner expressly stated 
that he did not find evidence from that day's examination 
suggesting that the veteran was unemployable. He reasoned 
that the veteran did not display a profound impairment in 
industrial adaptation as a direct consequence of PTSD. In 
August 2004, the examiner reported that the veteran 
attributed not working to difficulty getting along with 
people, but immediately after reporting this, the examiner 
commented: "However, it is unclear that he would be unable 
to work in any employment setting. He does have some friends 
whom he visits occasionally.  ...  No impairment in thought 
processing or communication was noted." 

The veteran's Global Assessment of Functioning (GAF) scores, 
moreover, are not supportive of unemployability but are more 
in line with moderate symptoms.  On VA examinations since 
1997, GAF scores between 51 and 58 have been reported.  The 
Board notes that GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 51 to 60 are 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240,242 
(1995).  

The time period pertinent to this appeal is a long one, with 
the veteran having been arrested, jailed, and rehabilitated 
early on, for problems that are not service-connected.  The 
veteran also has attributed some occupational impairment to 
be a consequence of felony conviction.  None of this can be 
considered in determining whether the PTSD, alone, renders 
the veteran unemployable.  In light of all the evidence, the 
Board is unable to conclude that the RO should have referred 
this case for consideration of an extraschedular rating.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In April 1999, it 
requested information from the claimant regarding matters 
relevant to the adjudication of a TDIU claim. Additionally, 
in June 2004, a VA Form 21-8940 (which VA had furnished to 
him) was received. The form requested from him information 
necessary to adjudicate his claim. In June 2004, a VCAA 
letter was sent from the RO to the claimant. In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions. The 
claimant was specifically advised of the type of evidence 
which would establish the claim and was afforded additional 
time to submit such evidence. Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

The Board acknowledges that the June 2004 letter was sent to 
the veteran after the RO's September 1999 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which has been provided in this instance.  The 
process provided the claimant with a meaningful opportunity 
to participate effectively in the processing of the claim by 
VA. Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The 
timing of the notice did not affect the essential fairness of 
the adjudication. Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Numerous records have been obtained, 
several VA examinations have been conducted, and SSA records 
have been obtained. The Board finds that VA has done 
everything reasonably possible to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as notice as to what evidence the claimant could or should 
obtain has been provided and no additional pertinent evidence 
was submitted. There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise the claimant to obtain. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application. Therefore, the duty to 
assist and notify as contemplated by applicable provisions, 
including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

TDIU is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


